Clifford F. Brown, J.,
dissenting. The keen perception of the equal rights of the working man exhibited by Justice James Celebrezze in his dissent has led him to a just result with which I fully concur. That intuitive grasp of justice made it easy to analyze and assemble the facts in this case and with unassailable logic to reach the correct conclusion, namely, that the city of Mansfield, and not Crestview (nor defendant Midlem), is Vandriest’s employer. Therefore, the defendant is not immune from suit under the Workers’ Compensation Act.
Campbell v. Central Terminal Warehouse (1978), 56 Ohio St. 2d 173 [10 O.O.3d 342], and Daniels v. MacGregor Co. (1965), 2 Ohio St. 2d 89 [31 O.O.2d 141], upon which this court today relies to buttress its rush to an unjust result, are so factually different from the Vandriest case as to be not controlling.
The factor distinguishing Campbell is that, there, defendant Central was the employer of plaintiff, and plaintiff “clearly was in the service of Central.” Id. at 175. By contrast, here, no employer-employee relationship existed between plaintiff and Crestview, nor did any exist between plaintiff and Superintendent Midlem. Plaintiff was working for the city of Mansfield, not for Crestview or for defendant Midlem.
In Campbell, “[m]oreover, there existed an implied contract of hire between Central and appellant * * *.” Id. at 176. In the case at bar, no contract, express or implied, existed between Vandriest and defendant.
In Campbell, “* * * Central did pay Hour Man a certain sum which covered the reimbursement of appellant for his services.” Id. Neither Crestview nor defendant Midlem paid plaintiff Vandriest, directly or indirectly, anything for his services. Through the city of Mansfield Neighborhood Youth Corps, plaintiff was a mere unpaid volunteer of his services to Crestview and defendant Midlem. An unpaid volunteer of services cannot be part of any contract of hire. For workers’ compensation immunity *189for an employer to arise under R.C. 4123.74,5 or for an employee, defendant Midlem, under R.C. 4123.741,6 there must be a “contract of hire” within the meaning of R.C. 4123.01 (A)(2).7 Such contract of hire did not exist here. Drexler v. Labay (1951), 155 Ohio St. 244 [44 O.O. 254]; Coviello v. Indus. Comm. (1935), 129 Ohio St. 589 [3 O.O. 9].
For the same reasons, Daniels, being factually similar to Campbell, supra, is not applicable.
Since the decision in this case involves a statutory construction and application of R.C. 4123.74, 4123.741 and 4123.01 (A)(2), construction of such statutes by this court in a manner to create immunity for the defendant is a defiant disregard of the legislative mandate of R.C. 4123.95 that “Sections 4123.01 to 4123.94, inclusive, of the Revised Code shall be liberally construed in favor of employees and the dependents of deceased employees.” Instead, this court makes a strict construction of the statutes at issue.
Celebrezze, C.J., concurs in the foregoing dissenting opinion.

 Relevant portions of R.C. 4123.74 provide:
“Employers who comply with section 4123.35 of the Revised Code shall not be liable to respond in damages at common law or by statute for any injury, * * * received or contracted by any employee in the course of or arising out of his employment * *


 Relevant portions of R.C. 4123.741 provide:
“No employee of any employer, as defined in division (B) of section 4123.02 of the Revised Code, shall be liable to respond in damages at common law or by statute for any injury * * * received or contracted by any other employee of such employer in the course of and arising out of the latter employee’s employment * *


 R.C. 4123.01 provides in pertinent part:
“As used in Chapter 4123 of the Revised Code:
“(A) ‘Employee,’ ‘workman,’ or ‘operative’ means:
<<* * *
“(2) Every person in the service of any person, firm, or private corporation, including any public service corporation, * * * under any contract of hire, express or implied, oral or written